207 F.2d 264
Michael Joseph WALSH, also known as William A. Haley, Appellant,v.UNITED STATES of America.
No. 14770.
United States Court of Appeals Eighth Circuit.
September 17, 1953.

Appeal from the United States District Court for the Southern District of Iowa.
Connolly, O'Malley & McNutt, Des Moines, Iowa, for appellant.
R. L. Stephenson, U. S. Atty., Des Moines, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, on dismissal of appeal filed by appellant.